Citation Nr: 0802085	
Decision Date: 01/18/08    Archive Date: 01/29/08

DOCKET NO.  06-00 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, 
Wisconsin


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a low 
back disorder.  


REPRESENTATION

Appellant represented by:	Wisconsin Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

M. Salari, Counsel



INTRODUCTION

The veteran had active duty service from November 1977 to 
July 1998.

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Milwaukee, Wisconsin.  

The issue of entitlement to service connection for a low back 
disorder is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  Service connection for a low back disorder was denied by 
a February 1999 rating decision as not well-grounded due to 
lack of a currently diagnosed low back disorder.

2.  Evidence submitted since the February 1999 rating 
decision includes medical evidence of a diagnosis of a 
current low back disorder.


CONCLUSION OF LAW

A February 1999 rating decision denying entitlement to 
service connection for a low back disorder is final; evidence 
submitted since the February 1999 rating decision is new and 
material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. 
§ 3.156 (2007).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran initially filed his claim for entitlement to 
service connection for a low back disorder in September 1998, 
approximately one month after separation from service.  On 
his claim, he reported that he had chronic low back pain.  
The evidence of record at that time included, in pertinent 
part, his service medical records and an October 1998 general 
VA examination report.

The only pertinent service medical record is a treatment note 
dated in January 1990, which notes that the veteran had 
complaints of right sided back pain for two days.  At that 
time, he reported that he occasionally had back pain with 
snow shoveling, but never this bad.  There was positive spasm 
on the right lower thoracic right paravertebral muscles and 
slight lower thoracic convexity to left.  Examination did 
not, however, note lumbosacral pain.  The assessment was 
thoracic sprain.  

On VA examination in September 1998, he reported a history of 
both lower and upper back pain.  He stated that the back pain 
was most often related to lifting.  Examination of the spine 
was normal and no diagnosis pertinent to the lower back was 
provided.  

In February 1999, the RO denied the veteran's claim for 
service connection for a low back condition.  The RO noted 
the requirements for a well-grounded claim and stated that 
for a favorable decision, the veteran must show evidence that 
the current condition exists and was either incurred or 
aggravated by active service and that the current symptoms 
are related to symptoms shown in service.  However, the RO 
denied the claim specifically on the basis that the claim was 
not well-grounded as there was no evidence that the claimed 
condition currently existed.  The veteran was notified of the 
decision in February 1999.  He did not appeal that decision 
and it became final.  In order to reopen the claim, new and 
material evidence must be submitted.  38 U.S.C.A. §§ 5108, 
7105.

New evidence is existing evidence not previously submitted to 
agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156.

The evidence submitted since the February 1999 rating 
decision included medical evidence, including x-ray and MRI 
reports, which show a low back disorder.  The RO has 
determined that this evidence is not new and material because 
there is no medical evidence showing that the condition was 
incurred or aggravated in service and that the symptoms were 
related to symptoms shown in service.  However, the basis for 
the denial was lack of a currently diagnosed disorder.  The 
above requirements were mentioned in the February 1999 rating 
decision as the requirements of a well-grounded claim, which 
is no longer a requirement under the law.  As the basis for 
the previous denial was lack of a currently diagnosed back 
disorder, evidence of a diagnosed disorder serves to reopen 
the claim.  

The record includes the veteran's in-service complaints of 
occasional back pain with snow shoveling; his claim within 
one month of separation from service asserting chronic low 
back pain; his statement to the VA examiner in October 1998 
that his back pain was almost always related to lifting, 
which is completely consistent with his service medical 
report and his current assertions; and current evidence of 
back pain (beginning in 2002), with radiologic findings of 
minimal disc space narrowing at L5-S1 in November 2002.  
Given the above evidence and given the basis for the initial 
denial, the Board finds that new and material evidence has 
been submitted and that the claim should be reopened.  As 
such, the claim must be remanded to the RO for consideration 
of the claim on the merits.


ORDER

The claim of entitlement to service connection for a low back 
disorder is reopened.  




REMAND

The veteran should be scheduled for a VA examination to 
obtain a history of his back symptoms and to determine the 
etiology of his low back disorder.  Thereafter, the RO should 
readjudicate the claim on the merits.  

Accordingly, the case is REMANDED for the following action:

1.	The veteran should be scheduled for an 
appropriate VA examination to 
determine the etiology of his low back 
disorder.  All indicated tests and 
studies are to be performed.  Prior to 
the examination, the claims folder 
must be made available to each 
physician for review of the case.  The 
examiner is to indicate the diagnosis 
of the low back disorder and state 
whether it is at least as likely as 
not that such disorder is related to a 
disease or injury in service to 
include the July 1990 episode of back 
strain.  The examiner must provide a 
clear and complete explanation for 
each finding and opinion.

It would be helpful if the examiners 
would use the following language, as 
may be appropriate:  "more likely 
than not" (meaning likelihood greater 
than 50%), "at least as likely as 
not" (meaning likelihood of at least 
50%), or "less likely than not" or 
"unlikely" (meaning that there is a 
less than 50% likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it 
means that the weight of medical 
evidence both for and against a 
conclusion is so evenly divided that 
it is as medically sound to find in 
favor of that conclusion as it is to 
find against it.  The examiners should 
provide a complete rationale for any 
opinion provided.

2.  Thereafter, the RO should 
readjudicate the claim of entitlement 
to service connection for a low back 
disorder on the merits.  If the 
benefit sought on appeal is not 
granted, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
an applicable time to respond.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

No action is required of the appellant until further notice.  
However, the Board takes this opportunity to advise the 
appellant that the conduct of the efforts as directed in this 
remand, as well as any other development deemed necessary, is 
needed for a comprehensive and correct adjudication of his 
claims.  His cooperation in VA's efforts to develop his 
claims, including reporting for any scheduled VA examination, 
is both critical and appreciated.  The appellant is also 
advised that failure to report for any scheduled examination 
may result in the denial of a claim.  38 C.F.R. § 3.655.  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).

______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals







 Department of Veterans Affairs


